Citation Nr: 1756831	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-02 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim as to whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs (VA) benefits.

 2.  Whether the character of the appellant's discharge from service is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Herein, the Board reopens the claim.  The issue of whether the character of the appellant's discharge from service is a bar to VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1981 Administrative decision, the RO determined that Appellant's discharge on January 31, 1969, was dishonorable for VA purposes for the period of August 27, 1968 to January 31, 1969; the Appellant did not perfect an appeal.

2.  The additional evidence since the last final rating decision is new and material and raises a reasonable possibility of substantiating the appellant's claim. 


CONCLUSIONS OF LAW

1.  The May 1981 Administrative decision determining that the appellant's undesirable discharge is a bar to VA benefits is final.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2017). 

 2.  The evidence received subsequent to the last final Administrative decision is new and material, and the claim of whether the character of the appellant's discharge from service is a bar to VA benefits is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the non-prejudicial action taken herein, the Board finds that further discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.

New and Material Evidence - Applicable Laws and Analysis

As a threshold matter, the Board must determine whether new and material evidence has been received to reopen a previously denied claim, notwithstanding any action by the RO to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).

A claim can be reopened upon submission of new and material evidence as to the character of discharge.  38 U.S.C. § 5108 (2012); D'Amico v. West, 209 F.3d 1322   (Fed. Cir. 2000).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U.S. Court of Appeals for Veterans Claims (Court) has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

Here, the appellant was discharged from service under "undesirable" conditions in January 1969 after two AWOL incidents and a felony conviction (in Federal Court) for transporting a stolen vehicle.  Thereafter, in September 1977, the appellant sought a review of his discharge by the Department of Defense Special Discharge Review, which determined that the appellant was eligible for an upgraded discharge under honorable conditions.  Subsequently, in May 1981, the appellant sought review by the Department of Navy Decision Review Board (DRB), which denied the appellant's discharge upgrade request and reinstated the undesirable discharge.  

In a May 1981 administrative decision, the RO found that although the appellant's discharge was upgraded by Public Law 95-126, the Naval Discharge Review Board decision found that he does not qualify for an upgrade and therefore his discharge is a bar to VA benefits. 

Nevertheless, evidence since received includes argument through the appellant's representative now invoking the insanity exception.  In other words, the appellant indicates that he was insane at the time of the incidents leading to his undesirable discharge.  The Board notes that the RO sent the appellant a letter in May 2016 requesting evidence of insanity at the time of his AWOL and when he transported the stolen vehicle.  The appellant never responded to this letter; however, this new argument by the appellant is presumed credible for the limited the purposes of reopening.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the evidence is both new and raises a reasonable possibility of substantiating the claim. 
Therefore, the claim as to whether the character of the appellant's discharge for his period of service from August 27, 1968 to January 31, 1969, constitutes a bar to VA benefits is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).




ORDER

New and material evidence having been received, the claim as to whether the character of the appellant's discharge from service is a bar to VA benefits is reopened; the appeal is granted to this extent only.


REMAND


The appellant essentially seeks "veteran" status.  He contends his character of discharge should not be a bar to VA compensation benefits.  

The basic facts are not in dispute.  The appellant's Report of Separation from the Armed Forces (DD Form 214) indicates that he was on active duty in the United States Marines from August 1968 to January 1969.  The character of his discharge was "undesirable."  It is undisputed that, in January 1969, the appellant received the "undesirable discharge" in violation of Article 121of the Uniform Code of Military Justice (UCMJ), after two AWOL incidents and a felony conviction (in Federal Court) for transporting a stolen vehicle.  Such discharge is considered a bar to VA benefits under § 3.12(a).  

The record thereafter reflects that, in September 1977, the appellant sought a review of his discharge by the Department of Defense Special Discharge Review, which determined that the appellant was eligible for an upgraded discharge under honorable conditions.  However, the Board notes that under 38 C.F.R. § 3.12(h)(2), unless a discharge review board establishes under 10 U.S.C. 1553 determines on an individual case basis that the discharge would be upgraded under uniform standards meeting the requirements set forth under § 3.12(g), and honorable or general discharge awarded under the Department of Defense's special discharge review program effective April 5, 1977, does not remove any bar to benefits imposed.  Accordingly, the Department of Defense review of the appellant's discharge, despite the upgrade, does not remove any bar to benefits under these provisions of the law. 
Subsequently, in May 1981, the appellant sought review by the Department of Navy Decision Review Board (DRB), which denied the appellant's discharge upgrade request and reinstated the undesirable discharge.  

Nevertheless, as noted above, the appellant's representative more recently, in November 2014 and November 2017, asserted that the appellant had been experiencing symptoms in line with the VA's definition of insanity at the time he went AWOL and when he committed the felony of transporting a stolen vehicle. 

The law provides that a discharge will not be considered dishonorable if it is found that the person was insane at the time of committing the offense(s) causing such discharge.  38 U.S.C. § 5303(b) (2012); 38 C.F.R. §§ 3.12(b) and 3.354(b) (2017). 

For purposes related to the character of discharge, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2017).

The Board is cognizant that a serviceman applying for an insanity exception has the burden of presenting competent evidence of insanity at the time of commission of the offenses leading to discharge.  See Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  Moreover, as indicated above, the appellant failed to provide any competent evidence despite given the opportunity to do so.  However, the Court has also held that the Board is required to obtain a medical opinion to determine whether an appellant's behavior during the offenses that led to his discharge was due to psychiatric disability and, if so, whether this constituted insanity under VA regulations.  Gardner v. Shinseki, 22 Vet. App. 415 (2009).  Therefore, an opinion must be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file and a copy of this remand to a VA psychiatrist or psychologist for an opinion as to whether the appellant was insane under VA regulations at the time of the misconduct that led to his undesirable discharge in January 1969.  

The opinion should address the following:

(a) Is it at least as likely as not (50 percent probability or more) that the behavior that led to the appellant's discharge in January 1969 was due to psychiatric disability?

(b) Is it at least as likely as not (50 percent probability or more) that the appellant was insane as defined by VA at the time he committed the acts that led to his discharge under other than honorable conditions? 

In providing an answer to the above question, the examiner is advised that an insane person is defined for this purpose as one who, while not mentally defective or constitutionally psychopathic (except when a psychosis has been engrafted upon such basic condition), exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a); see VAOPGCPREC 20-97.

The psychiatrist or psychologist should provide a thorough rationale for these opinions.

2.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the appellant and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


